DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 The term "substantially" in claims 1-2, 14 and 18-19 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "sufficiently" in claim 1 and “sufficient” in claims 14-15 are relative terms which renders the claims indefinite.  The term "sufficiently” and “sufficient" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2 and 13 recites the limitation "the eccentric weight" in line 2 of claim 2 and line 4 of claim 13.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 2 recites “wherein “substantially uncoupled” means that” in lines 1-2, however this only provides a definition of a term and does not further limit the structure of the invention of claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 11-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pardo (US 2015/0305487).
Regarding claims 1 and 11, as best understood, Pardo discloses (Fig. 1-4) a massage appliance comprising: 
a handle (handle 12) for a user to hold; 
a distal portion (proximal end 6 connected to vibration damper 40), the distal portion being distal of the handle and coupled thereto (paragraph [0018]), the distal portion having an aperture (opening 18) therein, and an edge surrounding the aperture defining a lip (portion of annular surface 24 connected to vibration damper 40); 
a diaphragm having: 
a central portion (brush head 48) having a first and outward face (face of brush head 48 having bristles 58) and an opposite second and inward face; 
a flexible portion (L-shaped bend portion of vibration damper 40, see Annotated Fig. 4 of Pardo below) around the central portion and supporting said central portion (damper 40 is secured to platform 26, which is secured to the brush head 46, see paragraphs [0020] and [0023]); and 
a mounting portion surrounding the flexible portion (portion of damper 40 connected to annular surface 24, see Annotated Fig. 4 of Pardo), the mounting portion being mounted to the lip (paragraph [0020]); 
a massage node (tuft 56 comprising a plurality of bristles 55, paragraph [0023]) mounted to the outward face of the diaphragm central portion, the massage node being adapted for application to a subject to be massaged, wherein the massage node is a brush (bristles 55, paragraph [0023]); and 
a vibration motor (motor 42 having eccentric weight, see paragraph [0021]) mounted to the inward face of the central portion of the diaphragm (mounted to support platform 26 which is mounted to the inward face of central portion 46), the vibration motor adapted to cause said central portion of the diaphragm and said massage node to vibrate (paragraph [0021]); 
wherein: the flexible portion of the diaphragm is sufficiently flexible such that vibrational movement of the central portion of the diaphragm and the massage node mounted thereto is substantially uncoupled from the handle (dampener 40 is elastomeric, see paragraph [0032], and provides the connection between the massage node 56 and the handle 12, and this configuration “minimizes transmission of vibrations from the vibration mechanism 42 to the handle 12” (paragraph [0033], thus inherently teaches that the vibrational movement is “substantially uncoupled” from the handle). 
 Regarding claim 4, Pardo discloses the flexible portion of the diaphragm has at least one contour, said contour selected from the group consisting of a bend (L-shaped bend portion of damper 40, see Annotated Fig. 4 of Pardo).

    PNG
    media_image1.png
    474
    848
    media_image1.png
    Greyscale
Regarding claim 7, Pardo discloses the flexible portion and the mounting portion of the diaphragm are integrally formed as a unitary part comprising an elastomer (flexible and mounting portion are components of vibration damper 40, which is comprised of an elastomer e.g. TPE or another natural or synthetic rubber, see paragraph [0032]).
Regarding claim 12, Pardo discloses the brush and the central portion of the diaphragm are integrally formed and define a unitary part (tuft(s) 56 secured to first side 50 of central portion 46 by press fitting, stapling, or adhering, see paragraph [0023], thereby forming an integral and unitary part).
	Regarding claim 17, Pardo discloses (Fig. 1-4) a massage appliance comprising: 
a body (device 2) including a handle (handle 12);
a floating portion (brush head 46) comprising a massage node (tuft 56) and a vibration motor (motor 42 having eccentric weight, see paragraph [0021]) affixed thereto (node 56 secured to first side 50 of central portion 46 by press fitting, stapling, or adhering, see paragraph [0023]. Motor 42 is mounted to support platform 26 which is mounted to the inward face of central portion 46, see paragraph [0021]); 
a vibration isolator (vibration damper 40) for allowing the floating portion to float relative to the body (damper 40 provides connection between floating portion 46 and the body 2, see paragraph [0020]), the vibration isolator comprising: 
an edge affixed to the body (portion of damper 40 connected to annular surface 24 of body 2, see Annotated Fig. 4 of Pardo); 
a flexible portion (L-shaped bend portion of vibration damper 40, see Annotated Fig. 4 of Pardo below) disposed inwardly of the edge (as shown in Fig. 4 of Pardo), the flexible portion having at least one contour (L-shaped bend portion, see Annotated Fig. 4 of Pardo); 
a floating portion mounting section (portion of damper 40 attached to support 26), the floating portion being affixed thereto (floating portion 46 affixed to support 26, which affixed to mounting portion of damper 40, therefore is indirectly affixed to the floating mounting portion); 
wherein the at least one contour of the flexible portion provides increased flexibility and freedom of movement for the floating portion relative to the body (damper 40 is elastomeric, see paragraph [0023]), which allows for increased flexibility, as well as freedom of movement for the floating portion 46 relative to the body because the floating portion 46 is not directly connected to the body 2).

    PNG
    media_image1.png
    474
    848
    media_image1.png
    Greyscale

Regarding claim 18, as best understood, Pardo discloses the flexible portion allows for substantially free movement of the floating portion relative to the body in at least two dimensions (due to the elastomeric nature of the damper 40, (paragraph [0032]), and because the damper 40 serves as the connection between the floating part 46 and the distal portion 6 of the body 2, the moving part is free to move in at least two dimensions (e.g. up-down and right-left directions), therefore this feature is inherent of Pardo).
Regarding claim 19, as best understood, Pardo discloses the flexible portion allows for substantially free movement of the floating portion relative to the body in three dimensions (due to the elastomeric nature of the damper 40, (paragraph [0032]), and because the damper 40 serves as the connection between the floating part 46 and the distal portion 6 of the body 2, the moving part is free to move in three dimensions (e.g. up-down, right-left directions and front-back direction), therefore this feature is inherent of Pardo).
 
 Claims 1, 5, 8-10, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taggart (US 2009/0083919).
Regarding claim 1, Taggart discloses (Fig. 1-6) a massage appliance comprising: 
a handle (handle portion A) for a user to hold; 
a distal portion (end of brush distal of battery compartment 90 having interior wall 80, see Fig. 4), the distal portion being distal of the handle and coupled thereto (paragraph [0021]), the distal portion having an aperture (opening surrounded by interior wall 80) therein, and an edge surrounding the aperture defining a lip (cutouts 70); 
a diaphragm having: 
a central portion (brush head 14) having a first and outward face (face of brush head 14 having bristles) and an opposite second and inward face; 
a flexible portion (comprising elastomeric ring of the vibration isolator 40 and inner section of elastomeric webbing 60 to be mounted on cutouts 52 (as opposed to the exterior section of webbing 60 to be mounted on cutouts 70), see paragraph [0021]) around the central portion and supporting said central portion (see paragraph [0021]); and 
a mounting portion surrounding the flexible portion (portion of damper webbing 60 exterior of the interior portion of webbing 60 (which corresponds to the flexible portion) for mounting on cutouts 70, see paragraph [0021]), the mounting portion being mounted to the lip (paragraph [0021]); 
a massage node (bristles having spherical tips, paragraph [0021] and Fig. 6) mounted to the outward face of the diaphragm central portion, the massage node being adapted for application to a subject to be massaged (paragraph [0023]); and 
a vibration motor (motor 20 having eccentric weight 22, see paragraph [0021]) mounted to the inward face of the central portion of the diaphragm (mounted to central portion 14 via connection between webbing 60 and cutouts 52 of inner surface of central portion 14), the vibration motor adapted to cause said central portion of the diaphragm and said massage node to vibrate (elliptical movement, see Abstract and paragraph [0025]); 
wherein: the flexible portion of the diaphragm is sufficiently flexible such that vibrational movement of the central portion of the diaphragm and the massage node mounted thereto is substantially uncoupled from the handle (vibration isolator 40 is elastomeric, see paragraph [0021], and provides the connection between central portion 14, and therefore the massage node, and the handle 12, and this configuration “effectively isolates the vibratory movement of the head portion away from the handle portion A” (paragraph [0021]), thus inherently teaches that the vibrational movement is “substantially uncoupled” from the handle). 
Regarding claim 5, Taggart discloses the aperture and the mounting portion of the diaphragm each have a generally rounded shape (aperture, bounded by interior wall 80, has a oval shape, and therefore generally rounded. Mounting portion 60 has convex and concave portions due to ring lobes 50 and therefore is also generally rounded in shape. See Fig. 6 Taggart); and 
the diaphragm flexible portion has a contour (contour of inner elastomeric ring 40 as well as counter of inner region of webbing 60 closest to the inner ring 40 shown in Fig. 4) that is proximate to the mounting portion and extends around the mounting portion (see Fig. 4) and the contour providing to the diaphragm central portion freedom of movement in two dimensions relative to the aperture edge (elliptical motion, which includes at least two dimensions, see Fig. 8 and paragraph [0023]).
Regarding claim 8, Taggart discloses the diaphragm central portion comprises a curved plate (oval top plate of brush part 14 having cutouts 52); the massage node comprises a plurality of flexible nubs (spherical tips of bristles, see paragraph [0021] and Fig. 6) integrally formed with the curved plate (brush part 14 is a single unit, therefore the flexible nubs attached to the plate and the curved plate are integrally formed); and the motor is mounted directly to the curved plate (mounted via cutouts 52 of the plate that receive lobes 50, see paragraph [0021]); such that the diaphragm flexible portion separates the curved plate and vibrations induced therein from the lip of the aperture, thereby isolating said vibrations from said aperture and from said handle (see paragraph [0021] and [0023]).
Regarding claim 9, Taggart discloses the central portion of the diaphragm is formed separately from, and of a different material than, the flexible portion (central portion 14 is comprised of hard plastic pieces, paragraph [0021] and flexible portion is elastomeric, paragraph [0021]. The central portion 14 and flexible portion 40, 60 are separately shown in Fig. 4).
Regarding claim 10, Taggart discloses the central portion of the diaphragm has a curved top surface (curved portion of cutout 52) and boundary edge thereof defining a first boundary edge (vertical edge of cutout 52 adjacent to the curved portion); the flexible portion of the diaphragm has a curved top surface (curved portion of lobe 50 of webbing 60) and a boundary edge thereof defining a second boundary edge (vertical edge of lobe 50 adjacent to the curved portion); the first and second boundary edges abut together (see Fig. 5 and paragraph [0023]), and the curved top surface of flexible portion of the diaphragm transitions smoothly to the curved top surface of the central portion of the diaphragm (see complementary fit of the lobs 50 and cutout 52 in Fig. 5 and see paragraph [0023]).
Regarding claim 17, Taggart discloses 
a body (comprising top shell 78 and bottom shell 76) including a handle (handle A); 
a floating portion (brush head 14) comprising a massage node (bristles having spherical tips, paragraph [0021] and Fig. 6) and a vibration motor (motor 20 having eccentric weight 22, see paragraph [0021]) affixed thereto (mounted to central portion 14 via connection between webbing 60 and cutouts 52 of inner surface of central portion 14, see paragraph [0021]); 
a vibration isolator (vibration isolator, see paragraph [0021]) for allowing the floating portion to float relative to the body, the vibration isolator comprising: 
an edge affixed to the body (portion of damper webbing 60 exterior of the interior portion of webbing 60 (which corresponds to the flexible portion) for mounting on cutouts 70 of the body 78,76 via interior wall 80, see paragraph [0021]); 
a flexible portion (comprising elastomeric ring of the vibration isolator 40 and inner section of elastomeric webbing 60 to be mounted on cutouts 52 (as opposed to the exterior section of webbing 60 to be mounted on cutouts 70), see paragraph [0021])  disposed inwardly of the edge, the flexible portion having at least one contour (lobes 50 have concave and convex regions, see Fig. 6); 
a floating portion mounting section (portion of damper webbing 60 exterior of the interior portion of webbing 60 (which corresponds to the flexible portion) for mounting on cutouts 52 of floating portion 14, see paragraph [0021]), the floating portion being affixed thereto; 
	wherein the at least one contour of the flexible portion provides increased flexibility (elastomeric, paragraph [0022]) and freedom of movement for the floating portion relative to the body (paragraph [0021] and paragraph [0023]).
Regarding claim 20, Taggart discloses the flexible portion comprises an elastomer (elastomeric, paragraph [0022]), the elastomer having a curved surface which matches with a corresponding curved surface of the floating portion and which abuts thereto (curved portion of lobes 50 match with curved cutouts 52 of floating portion 14).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US 2015/0305487).
Regarding claim 2, as best understood, Pardo discloses the motor comprises an eccentric weight (paragraph [0021]) and discloses that the vibratory dampener 40 minimizes vibrations from the motor to the handle (paragraph [0020] and [0033]), but is silent that "substantially uncoupled" means that less than 20% of vibrational energy produced by the motor rotating the eccentric weight is transmitted across the flexible portion of the diaphragm to the lip of the aperture. However, absent a critical teaching or unexpected result, it would have been obvious to one of ordinary skill in the art to modify the vibration dampener 40 such that less than 20% of vibrational energy produced by the motor rotating the eccentric weight is transmitted across the flexible portion of the diaphragm to the lip of the aperture for the purpose of further improving comfort of the user while handling the device by reducing transmission of vibratory motion from the motor to the handle during use, since discovering the optimum value of a result-effective variable requires only routine skill in the art. See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Pardo discloses the contour includes a total angle change having an obtuse degree (see Annotated Fig. 4 below), and while it appears the total angle change is at least 120 degrees, Pardo is silent regarding value of the total angle change. However, absent a critical teaching or unexpected result, it would have been obvious to one of ordinary skill in the art to modify the total angle change of the contour to be at least 120 degrees for the purpose of further improving the flexibility and therefore the vibratory dampening of the diaphragm, since discovering the optimum value of a result-effective variable requires only routine skill in the art. 
    PNG
    media_image2.png
    803
    747
    media_image2.png
    Greyscale
See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taggart (US 2009/0083919).
Regarding claim 3, Taggart discloses when the massage appliance is operating at a highest available speed selection (e.g. when the massage appliance is turned on), a base of the massage node vibrates with a horizontal travel distance of greater than a horizontal travel distance of the handle when the handle is unconstrained (massage node 56 of brush head 14 travels in an elliptical movement, which includes a horizontal travel distance due the vibratory motion (see horizontal axis C-C Fig. 8) while the handle remains isolated from the vibratory motion (see paragraph [0021] and [0023])), but does not disclose that, when the massage appliance is operating at a highest available speed selection, a base of the massage node vibrates with a horizontal travel distance of at least 5 times a horizontal travel distance of the handle when the handle is unconstrained. However, absent a critical teaching or unexpected result, it would have been obvious to one of ordinary skill in the art to modify horizontal travel distance of the massage node to be at least five times a horizontal travel distance of the handle when the handle is unconstrained for the purpose of further generating an increased strength of vibration and thereby improving the massage applied to the hair or skin of the user, since discovering the optimum value of a result-effective variable requires only routine skill in the art. See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 
Claims 13 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pardo (US 2015/0305487) in view of Bergbacka (US 2017/0367923).
 	Regarding claim 13, Pardo discloses the motor defines a first motor (motor 42), the first motor being mounted proximate a first end of the diaphragm central portion (mounted to center of central portion 46, see Fig. 4); the eccentric weight defines a first eccentric weight (motor 42 includes an eccentric weight, see paragraph [0021]), but does not disclose the massage appliance further comprises: a second motor mounted proximate a second end opposite the first end of the diaphragm central portion, the second motor operatively coupled to rotate a second eccentric weight; and a user-operated controller for separately controlling the first and second motors.
	However, Bergbracka teaches (Fig. 10A-10C) a massaging brush comprising a central portion (head 118) having a first motor (106) mounted proximate a first end of the central portion (mounted in cavity on left side of central portion, see Fig. 10A-10B and paragraph [0068]) having a first eccentric weight (eccentric weight 1014), and a second motor (motor 108) mounted proximate a second end opposite the first end of the central portion (right side of central portion, see Fig. 10A-10B and paragraph [0068]), the second motor operatively coupled to rotate a second eccentric weight (eccentric weight 1014); and a user-operated controller (controller 104) for separately controlling the first and second motors (paragraph [0016]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage apparatus of Pardo to include a second motor having a second eccentric mass mounted to a second end opposite the first end and a user operated controller to separately control the first and second motors as taught by Bergbracka for the purpose of providing additional vibration source such that the combined vibration motors would produce varied vibratory patterns with varied beat frequencies to allow for a variety of treatments (paragraph [0018] Bergbacka).
 	Regarding claim 14, as best understood, Pardo discloses (Fig. 1-4) a massage appliance comprising: 
a handle portion (handle 1) and a distal portion (proximal end 6 connected to vibration damper 40), the distal portion being located distal of the handle portion (see Fig. 4 and paragraph [0018]); 
a flexible diaphragm (comprising vibration damper 40 and brush head 46) having a moving part (brush head 46) and peripheral edge (portion of damper 40 connected to annular surface 24, see Annotated Fig. 4 of Pardo), the peripheral edge being mounted to the distal portion of the massage appliance (paragraph [0020]) such that the moving part is free to move in at least two dimensions while the peripheral edge remains stationary (due to the elastomeric nature of the damper 40, (paragraph [0032]), and because the damper 40 serves as the connection between the moving part 46 and the distal portion 6, the moving part is free to move in at least two dimensions (e.g. vertical and horizontal directions), therefore this feature is inherent of Pardo)
a vibration generator (motor 42 having eccentric weight, see paragraph [0021]) mounted to the moving part of the flexible diaphragm (mounted to support platform 26 which is mounted to the inward face of moving part 46); 
a massage node (tuft 56 comprising a plurality of bristles 55, paragraph [0023]) mounted to the moving part of the flexible diaphragm (node 56 secured to first side 50 of central portion 46 by press fitting, stapling, or adhering, see paragraph [0023]), the massage node being vibrated when power is applied to the vibration generator (paragraph [0033]), 
wherein the flexible diaphragm provides sufficient vibration isolation between the moving part thereof and the peripheral edge thereof that when power is applied to the vibration generator and the massage node is vibrated, vibration at the massage node is substantially decoupled from the handle portion (dampener 40 is elastomeric, see paragraph [0032], and provides the connection between the massage node 56 and the handle 12, and this configuration “minimizes transmission of vibrations from the vibration mechanism 42 to the handle 12” (paragraph [0033]), thereby inherently disclosing that the vibrational movement is “substantially uncoupled” from the handle).
Pardo discloses that the massage node is selectively detachable (brush part 46 having the massage nodes thereon is selectively securable, see paragraph [0023]) but does not disclose the massage node including a plurality of nubs. However, Bergbacka teaches (Fig. 8A-9B) a vibratory brush comprising an interchangeable massage node that can be a brush node (brush 124) or a massage node having a plurality of nubs (curved interchangeable part 900 having studs 902, see paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify massage node of Pardo to include a plurality of nubs as taught by Bergbacka for the purpose of enhancing the massage effect (paragraph [0066] Bergbacka).
Regarding claim 15, as best understood, the flexible diaphragm provides sufficient vibration isolation between the moving part thereof and the peripheral edge thereof (dampener 40 is elastomeric, see paragraph [0032], and provides the connection between the massage node 56 and the handle 12, and this configuration “minimizes transmission of vibrations from the vibration mechanism 42 to the handle 12” (paragraph [0033]), thereby inherently disclosing that the vibrational movement is “substantially uncoupled” from the handle) that when power is applied to the vibration generator and the massage node is vibrated, the moving part oscillates with a horizontal travel distance that is greater than a horizontal travel distance by which the handle portion moves when the handle is unconstrained (damper 40 diminishes vibratory motion, which includes a horizontal component, to the handle 12, see paragraph [0020], and therefore due to the floating connection of the moving part 46 to the vibration damper 40, the moving part oscillates with  horizontal travel distance greater than that of the handle portion), but does not disclose that the moving part oscillates with a horizontal travel distance that is at least 5 times a horizontal travel distance by which the handle portion moves when the handle is unconstrained.
However, absent a critical teaching or unexpected result, it would have been obvious to one of ordinary skill in the art to modify horizontal travel distance of the moving part to be at least five times a horizontal travel distance of the handle when the handle is unconstrained for the purpose of further generating an increased strength of vibration and thereby improving the massage applied to the hair or skin of the user, since discovering the optimum value of a result-effective variable requires only routine skill in the art. See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Pardo discloses the flexible diaphragm further comprises a flexible portion (L-shaped bend portion of vibration damper 40, see Annotated Fig. 4 of Pardo below) around the central portion and supporting said central portion (damper 40 is secured to platform 26, which is secured to the brush head 46, see paragraphs [0020] and [0023]) between the moving part 46 and peripheral edge portion of damper 40 connected to annular surface 24, see Annotated Fig. 4 of Pardo), the flexible contoured portion allowing the moving part to move relative to the peripheral edge (flexible contoured portion is elastomeric and because the peripheral edge is fixed to the handle 12 and therefore does not move (paragraph [0020]), the flexible contoured portion allows the moving part to move relative to the peripheral edge (paragraphs [0020] and [0032])). Pardo further discloses that the flexible contoured portion having a contour that includes a total angle change having an obtuse degree (see Annotated Fig. 4 below), and while it appears the total angle change is at least 120 degrees, Pardo is silent regarding value of the total angle change. However, absent a critical teaching or unexpected result, it would have been obvious to one of ordinary skill in the art to modify the total angle change of the contour to be at least 120 degrees for the purpose of further improving the flexibility and therefore the vibratory dampening of the diaphragm, since discovering the optimum value of a result-effective variable requires only routine skill in the art. See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image2.png
    803
    747
    media_image2.png
    Greyscale



   
Double Patenting
  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent 11,331,245.
	Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the instant application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Instant application claim 1
A massage appliance comprising: 

a handle; 

a distal portion, the distal portion being distal of the handle and coupled thereto, the distal portion having an aperture therein, and an edge surrounding the aperture defining a lip; 

a diaphragm having: 

a central portion having a first and outward face and an opposite second and inward face; 

a flexible portion around the central portion and supporting said central portion; and 

a mounting portion surrounding the flexible portion, the mounting portion being mounted to the lip; 

a massage node mounted to the outward face of the diaphragm central portion, the massage node being adapted for application to a subject to be massaged; and 

a vibration motor mounted to the inward face of the central portion of the diaphragm

the vibration motor adapted to cause said central portion of the diaphragm and said massage node to vibrate, 

wherein the aperture of the distal portion and the mounting portion of the diaphragm each define a perimeter; 

wherein the mounting portion of the diaphragm extends fully around the perimeter of the aperture, with the flexible portion of the diaphragm being nested within the aperture; 

wherein the flexible portion of the diaphragm has an elastomeric contour that is proximate to the mounting portion of the diaphragm and extends fully around the perimeter of the mounting portion; and 

wherein the flexible portion of the diaphragm enhances vibrational isolation between the central portion of the diaphragm and the handle
A massage appliance comprising: 

a handle for a user to hold; 

a distal portion, the distal portion being distal of the handle and coupled thereto, the distal portion having an aperture therein, and an edge surrounding the aperture defining a lip; 

a diaphragm having: 

a central portion having a first and outward face and an opposite second and inward face; 

a flexible portion around the central portion and supporting said central portion; and 

a mounting portion surrounding the flexible portion, the mounting portion being mounted to the lip; 

a massage node mounted to the outward face of the diaphragm central portion, the massage node being adapted for application to a subject to be massaged; and 

a motor mounted to the inward face of the central portion of the diaphragm, 

the motor operatively coupled to rotate an eccentric weight thereby causing said central portion of the diaphragm and said massage node to vibrate; wherein: 

the flexible portion of the diaphragm is sufficiently flexible such that vibrational movement of the central portion of the diaphragm and the massage node mounted thereto is substantially uncoupled from the handle.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in the instant application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since instant application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over application patent claim 1 with respect to the broadening aspect.
	For dependent claims 2-13, the recited limitations are contained in patent claims 2-13, respectively.
   
For claim 14:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the instant application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 14
Instant application claim 14
A massage appliance comprising: 

a handle portion and a distal portion, the distal portion being located distal of the handle portion; 

a flexible diaphragm having a moving part and peripheral edge, the peripheral edge being mounted to the distal portion of the massage appliance such that the moving part is free to move in at least two dimensions while the peripheral edge remains stationary; 

a vibration generator mounted to the moving part of the flexible diaphragm
and

a massage node mounted to the moving part of the flexible diaphragm, the massage node configured to be vibrated when power is applied to the vibration generator, 

the massage node including a plurality of nubs, 

wherein the moving part of the flexible diaphragm and the peripheral edge of the flexible diaphragm each define a perimeter;

and wherein the perimeter of the peripheral edge surrounds the perimeter of the moving part, with the moving part being nested within the peripheral edge.
A massage appliance comprising: 

a handle portion and a distal portion, the distal portion being located distal of the handle portion; 

a flexible diaphragm having a moving part and peripheral edge, the peripheral edge being mounted to the distal portion of the massage appliance such that the moving part is free to move in at least two dimensions while the peripheral edge remains stationary; 

a vibration generator mounted to the moving part of the flexible diaphragm; 

a massage node mounted to the moving part of the flexible diaphragm, the massage node being vibrated when power is applied to the vibration generator; 

wherein the flexible diaphragm provides sufficient vibration isolation between the moving part thereof and the peripheral edge thereof that when power is applied to the vibration generator and the massage node is vibrated, vibration at the massage node is substantially decoupled from the handle portion.


Thus, it is apparent, for the broadening aspect, that patent claim 14 includes features that are not in the instant application claim 14.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since instant application claim 14 is anticipated by patent claim 14, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 14 is obvious over patent claim 14 with respect to the broadening aspect.
For dependent claims 15-16, the recited limitations are contained in patent claims 15-16, respectively. 

For claim 17:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the instant application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 17
Instant application claim 17
A massage appliance comprising: 

a body including a handle; 

a floating portion comprising a massage node and a vibration motor

a vibration isolator for allowing the floating portion to float relative to the body, the vibration isolator comprising: 

an edge affixed to the body; 

a flexible portion disposed inwardly of the edge, the flexible portion having at least one contour;

a floating portion mounting section, the floating portion being affixed thereto;


wherein the at least one contour of the flexible portion provides increased flexibility and freedom of movement for the floating portion relative to the body, wherein the flexible portion of the vibration isolator has a curved inner perimeter; 

wherein the floating portion has a curved outer perimeter; 

wherein the flexible portion extends fully around the curved outer perimeter of the floating portion, with the floating portion being nested within the curved inner perimeter of the flexible portion; and 

wherein the flexible portion of the vibration isolator enhances vibrational isolation between the floating portion and the handle
A massage appliance comprising: 

a body including a handle; 

a floating portion comprising a massage node and a vibration motor affixed thereto; 

a vibration isolator for allowing the floating portion to float relative to the body, the vibration isolator comprising: 

an edge affixed to the body; 

a flexible portion disposed inwardly of the edge, the flexible portion having at least one contour; 

a floating portion mounting section, the floating portion being affixed thereto; 
wherein the at least one contour of the flexible portion provides increased flexibility and freedom of movement for the floating portion relative to the body.


Thus, it is apparent, for the broadening aspect, that patent claim 17 includes features that are not in the instant application claim 17.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since instant application claim 17 is anticipated by patent claim 17, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 17 is obvious over patent claim 17 with respect to the broadening aspect.
For dependent claims 18-20, the recited limitations are contained in patent claims 15-20, respectively. 
  
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent 11,304,871.
	Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the instant application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Instant application claim 1
A massage appliance comprising: 

a handle defining a longitudinal axis; 

a distal portion, the distal portion being distal of the handle and coupled thereto, the distal portion having therein an aperture elongated in a direction that is parallel to the longitudinal axis of the handle, and an edge surrounding the aperture defining a lip; 

a diaphragm having: 

a central portion having a first and outward face and an opposite second and inward face; 

a flexible portion around the central portion and supporting said central portion; and 

a mounting portion surrounding the flexible portion, the mounting portion being mounted to the lip; 

a massage node mounted to the outward face of the diaphragm central portion, the massage node being adapted for application to a subject to be massaged; and 

a motor mounted to the inward face of the central portion of the diaphragm, the motor operatively coupled to rotate an eccentric weight thereby causing said central portion of the diaphragm and said massage node to vibrate; 

wherein the mounting portion of the diaphragm extends fully around the lip of the aperture; 

wherein the flexible portion of the diaphragm is nested within the aperture concentrically between the mounting portion and the inward face without contacting the motor.
A massage appliance comprising: 

a handle for a user to hold; 

a distal portion, the distal portion being distal of the handle and coupled thereto, the distal portion having an aperture therein, and an edge surrounding the aperture defining a lip; 

a diaphragm having: 

a central portion having a first and outward face and an opposite second and inward face; 

a flexible portion around the central portion and supporting said central portion; and 

a mounting portion surrounding the flexible portion, the mounting portion being mounted to the lip; 

a massage node mounted to the outward face of the diaphragm central portion, the massage node being adapted for application to a subject to be massaged; and 

a motor mounted to the inward face of the central portion of the diaphragm, 

the motor operatively coupled to rotate an eccentric weight thereby causing said central portion of the diaphragm and said massage node to vibrate; wherein: 

the flexible portion of the diaphragm is sufficiently flexible such that vibrational movement of the central portion of the diaphragm and the massage node mounted thereto is substantially uncoupled from the handle.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in the instant application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since instant application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over application patent claim 1 with respect to the broadening aspect.
	For dependent claims 2-13, the recited limitations are contained in patent claims 2-13, respectively.
   
For claim 14:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the instant application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 14
Instant application claim 14
A massage appliance comprising: 

a handle portion and a distal portion, the distal portion being located distal of the handle portion; 

a flexible diaphragm having a moving part and peripheral edge, the peripheral edge being mounted to the distal portion of the massage appliance such that the moving part is free to move in at least two dimensions while the peripheral edge remains stationary; 

a vibration generator mounted to the moving part of the flexible diaphragm; and 

a massage node mounted to the moving part of the flexible diaphragm, the massage node being vibrated when power is applied to the vibration generator; 

wherein the moving part of the flexible diaphragm and the peripheral edge of the flexible diaphragm each define a perimeter; and wherein the perimeter of the peripheral edge surrounds the perimeter of the moving part, with the movable part being nested concentrically within the peripheral edge.
A massage appliance comprising: 

a handle portion and a distal portion, the distal portion being located distal of the handle portion; 

a flexible diaphragm having a moving part and peripheral edge, the peripheral edge being mounted to the distal portion of the massage appliance such that the moving part is free to move in at least two dimensions while the peripheral edge remains stationary; 

a vibration generator mounted to the moving part of the flexible diaphragm; 

a massage node mounted to the moving part of the flexible diaphragm, the massage node being vibrated when power is applied to the vibration generator; 

wherein the flexible diaphragm provides sufficient vibration isolation between the moving part thereof and the peripheral edge thereof that when power is applied to the vibration generator and the massage node is vibrated, vibration at the massage node is substantially decoupled from the handle portion.


Thus, it is apparent, for the broadening aspect, that patent claim 14 includes features that are not in the instant application claim 14.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since instant application claim 14 is anticipated by patent claim 14, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 14 is obvious over patent claim 14 with respect to the broadening aspect.
For dependent claims 15-16, the recited limitations are contained in patent claims 15-16, respectively. 

For claim 17:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the instant application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claim 17
Instant application claim 17
A massage appliance comprising: 

a body including a handle; 

a floating portion comprising a massage node and a vibration motor affixed thereto; 

a vibration isolator for allowing the floating portion to float relative to the body, the vibration isolator comprising: 

an edge affixed to the body; 

a flexible portion disposed inwardly of the edge, the flexible portion having at least one contour; and 

a floating portion mounting section, the floating portion being affixed thereto; wherein the at least one contour of the flexible portion provides increased freedom of movement for the floating portion relative to the body; wherein the flexible portion of the vibration isolator has a curved inner perimeter; wherein the floating portion has a curved outer perimeter; wherein the flexible portion extends fully around the curved outer perimeter of the floating portion, with the floating portion being nested within the curved inner perimeter of the flexible portion; and wherein the flexible portion of the vibration isolator contacts the floating portion but does not contact the vibration motor affixed to the floating portion.
A massage appliance comprising: 

a body including a handle; 

a floating portion comprising a massage node and a vibration motor affixed thereto; 

a vibration isolator for allowing the floating portion to float relative to the body, the vibration isolator comprising: 

an edge affixed to the body; 

a flexible portion disposed inwardly of the edge, the flexible portion having at least one contour; 

a floating portion mounting section, the floating portion being affixed thereto; 
wherein the at least one contour of the flexible portion provides increased flexibility and freedom of movement for the floating portion relative to the body.


Thus, it is apparent, for the broadening aspect, that patent claim 17 includes features that are not in the instant application claim 17.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since instant application claim 17 is anticipated by patent claim 17, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 17 is obvious over patent claim 17 with respect to the broadening aspect.
For dependent claims 18-20, the recited limitations are contained in patent claims 15-20, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwamoto (US 4,958,628) discloses a massage device having massage nubs.
Masuda (US 2005/0113725) discloses a massage device having a flexible diaphragm.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785